

114 S2517 RS: Combat Terrorist Use of Social Media Act of 2016
U.S. Senate
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 551114th CONGRESS2d SessionS. 2517[Report No. 114–295]IN THE SENATE OF THE UNITED STATESFebruary 9, 2016Mr. Johnson (for himself, Mrs. Ernst, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 11, 2016Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo require a report on United States strategy to combat terrorist use of social media, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Combat Terrorist Use of Social Media Act of 2016. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs of the House of Representatives;
 (B)the Committee on Armed Services of the House of Representatives; (C)the Committee on Homeland Security of the House of Representatives;
 (D)the Committee on the Judiciary of the House of Representatives; (E)the Permanent Select Committee on Intelligence of the House of Representatives;
 (F)the Committee on Foreign Relations of the Senate; (G)the Committee on Armed Services of the Senate;
 (H)the Committee on Homeland Security and Governmental Affairs of the Senate; (I)the Committee on the Judiciary of the Senate; and
 (J)the Select Committee on Intelligence of the Senate. (2)Domestic terrorism; international terrorismThe terms domestic terrorism and international terrorism have the meaning meanings given such terms in section 2331 of title 18, United States Code.
 (3)RadicalizationThe term rad­i­cal­i­za­tion means the process by which an individual shifts from a nonviolent belief system to a belief system that includes the willingness to actively advocate, facilitate, or practice ideologically motivated international terrorism or domestic terrorism as a method to effect societal or political change.
 (3)RadicalizationThe term rad­i­cal­i­za­tion means the process by which an individual chooses to facilitate or commit international terrorism or domestic terrorism.
 (4)United States personThe term United States person means any United States citizen or alien admitted for permanent residence in the United States. 3.Report on strategy to combat Reports on combating terrorist use of social media (a)In general OverviewNot later than 90 days after the date of enactment of this Act, the President shall transmit to the appropriate congressional committees a report on United States strategy to combat terrorists’ and terrorist organizations’ use of social media and the efforts of the United States to combat such use.
 (b)Overview ElementsThe report required by subsection (a) shall include the following: (1)An evaluation of the role of social media in radicalization domestically and abroad.
 (2)An analysis of how terrorists and terrorist organizations are using social media, including trends. (3)A summary of the Federal Government’s efforts to monitor, review, disrupt, and counter the use of social media by terrorists and terrorist organizations., an evaluation of the success of such efforts, and recommendations for improvement.
 (4)An analysis of how the Federal Government is using social media to counter terrorist propaganda and radicalization domestically and abroad.
 (5)(4)An assessment of the value to law enforcement officials and the intelligence community of reviewing and analyzing social media posts by terrorists and terrorist organizations.
 (6)(5)An overview of available local, State, and Federal social media training programs to understand and combat the use of social media by terrorists and terrorist organizations, the required qualifications for trainers in each program, the intended students participants of each program, as well as recommendations for improving or expanding existing training opportunities and training participation. for the following:
 (i)Improving or expanding existing training opportunities and training participation. (ii)Incorporating training on the civil rights and civil liberties of United States persons who are not engaged in terrorist activities.
 (6)An assessment of the value to the Federal Government of collaborating with civil society to counter terrorist propaganda and radicalization domestically and abroad, as well as an overview of any legal issues that such collaboration may present.
 (7)An assessment of any impact of the efforts of the Federal Government to combat terrorists’ and terrorist organizations’ use of social media may have upon the civil rights and civil liberties of United States persons who are not engaged in terrorist activities.
 (c)EvaluationNot later than 180 days after the date of enactment of this Act, the President shall submit to the appropriate congressional committees an evaluation of the efforts of the United States to combat the use of social media by terrorists and terrorist organizations.
 (d)Evaluation elementsThe report required under subsection (c) shall include— (1)an evaluation of the efforts of the Federal Government to monitor, review, disrupt, and counter the use of social media by terrorists and terrorist organizations, and recommendations for improvements of such efforts;
 (2)an analysis of how the Federal Government is using social media to counter terrorist propaganda and radicalization domestically and abroad, and how such tactics fit within the broader efforts of the Federal Government to combat domestic terrorism and international terrorism; and
 (3)an assessment of any impact the efforts of the Federal Government to combat terrorists’ and terrorist organizations’ use of social media may have upon the civil rights and civil liberties of United States persons who are not engaged in terrorist activities.
 (c)(e)FormThe report required by subsection (a) should reports required under subsections (a) and (c) shall be submitted in unclassified form, and may include a classified annex in accordance with the protection of intelligence sources and methods.
				4.Policy and comprehensive strategy to counter terrorists’ and terrorist organizations’ use of social
			 media
 (a)In generalNot later than 180 days after the date of enactment of this Act, the President shall transmit to the appropriate congressional committees a report that contains a comprehensive strategy to counter terrorists’ and terrorist organizations’ use of social media, as committed to in the President’s 2011 Strategic Implementation Plan for Empowering Local Partners to Prevent Violent Extremism in the United States.
 (b)FormThe report strategy required by subsection (a) should shall be submitted in unclassified form, and may include a classified annex in accordance with the protection of intelligence sources and methods.
 5.Prohibition on new regulatory authorityNothing in this Act shall be construed as granting the President or any department or agency of the Federal Government authority to promulgate regulations or set standards relating to non-Federal entities.July 11, 2016Reported with amendments